Fletcher, Chief Justice.
A jury convicted Dante Fort and Andre Ray Peck in a joint trial of two counts of malice murder, two counts of possession of a firearm during the commission of a crime, and one count of cruelty to animals in the shooting death of Christopher Lynch and Christonia Woods.1 *519On appeal, Fort contends that the trial court erred in admitting his statements and Peck contends that the trial court erred in admitting evidence that a witness identified Peck from a police photograph. Because we find no error requiring reversal, we affirm.
1. The evidence at trial showed that the victims Christopher Lynch and Christonia Woods were selling marijuana from an apartment in Clayton County. The marijuana and the proceeds from its sale were kept in the same drawer in the kitchen. On the evening of September 21, 1999, Marcus Robinson was present in the apartment with Lynch. Peck came to the apartment and went with Lynch into the kitchen; he purchased marijuana and left, saying that he would return later. Later that evening, when Peck returned to the apartment, Woods, Lynch, and Robinson were present. As Lynch opened the door for Peck, Peck entered the apartment moving sideways along the wall, allowing Fort to kick open the door and force his way into the apartment. Fort was brandishing a gun and yelled, ‘You know what it is.” Lynch grabbed for the gun, and Robinson, running to the back of the apartment, heard a gunshot. Robinson broke through a window in the bedroom and then heard two more shots. The shots killed Lynch, Woods, and a dog.
After reviewing the evidence in the light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found Fort and Peck guilty of the crimes charged.2
2. Fort concedes that there were sufficient facts in the record for the trial court to conclude that his incriminating statements and confession to police were voluntary.3 He nevertheless contends that the statements were improperly admitted at trial because they were the product of an unlawful arrest. Fort did not raise the issue of the alleged illegal arrest prior to trial, and, therefore, this claim will not be considered on appeal.4
3. In his sole enumeration of error, Peck asserts that a detective improperly informed the jury that the photograph of Peck used in a photographic line-up was a mug shot and thereby introduced evidence of Peck’s bad character. A review of the record, however, reveals that the detective’s testimony did not inform the jury of the source of the photograph. Therefore, there was no error in the trial court’s admission of the testimony and evidence.

Judgments affirmed.


All the Justices concur.

*520Decided November 30, 2001.
Jeffrey W. Cofer, for appellant (case no. S01A1268).
Patricia F Angelí, for appellant (case no. S01A1269).
Robert E. Keller, District Attorney, Erman J. Tanjuatco, Assistant District Attorney, Thurbert E. Baker, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Ruth M. Bebko, Assistant Attorney General, for appellee.

 The crimes occurred September 22, 1999. The defendants were indicted on August 9, 2000. Following a jury trial on November 27-30, 2000, they were found guilty on all counts. The trial court imposed identical sentences on Fort and Peck: life imprisonment for each of the murder counts, five years imprisonment on each of the possession of a firearm counts, and 12-months imprisonment on the cruelty to animals count, with each of the sentences to run consecutively. Fort filed a notice of appeal on December 12, 2000 under his alias Antione Threlkeld and Peck filed his notice of appeal on December 20, 2000 under his alias Anthony Kevin Roberson. The consolidated cases were docketed in this Court on May 22, 2001 under *519the aliases and were submitted for decision on briefs on July 16, 2001.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).


 See Jackson v. Denno, 378 U. S. 368 (84 SC 1774, 12 LE2d 908) (1964).


 Kitchens v. State, 228 Ga. 624, 625 (1) (187 SE2d 268) (1972).